NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 D.A.R.E. NEW JERSEY, INC., a New                 No.    15-55512
 Jersey nonprofit corporation,
                                                  D.C. No.
                   Plaintiff-Appellant,           2:12-cv-09805-SJO-RZ

   v.
                                                  MEMORANDUM *
 D.A.R.E. AMERICA, a California not-for-
 profit corporation,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                         for the Central District of California
                      S. James Otero, District Judge, Presiding

                            Submitted January 12, 2017 **
                               Pasadena, California

Before: KOZINSKI, McKEOWN, and WATFORD, Circuit Judges.

        D.A.R.E. New Jersey, Inc., appeals the district court’s confirmation of an

arbitration award to D.A.R.E. America. We review de novo the district court’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
confirmation of an arbitration award. Comedy Club, Inc. v. Improv W. Assocs.,

553 F.3d 1277, 1284 (9th Cir. 2009). We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      The arbitrator did not manifestly disregard the law by refusing to allow

D.A.R.E. New Jersey to arbitrate its New Jersey Franchise Practices Act claim.

D.A.R.E. New Jersey cites no authority to support the proposition that an arbitrator

must allow a party to amend an arbitration demand to include a new claim on the

eve of the arbitration hearing. “To vacate an arbitration award on this ground, [i]t

must be clear from the record that the arbitrator[] recognized the applicable law

and then ignored it.” Lagstein v. Certain Underwriters at Lloyd’s, London, 607

F.3d 634, 641 (9th Cir. 2010) (first alteration in original) (citations and internal

quotation marks omitted).

      “The scope of the arbitrator’s jurisdiction extends to issues not only

explicitly raised by the parties, but all issues implicit within” the arbitration

demand. Schoenduve Corp. v. Lucent Techs., Inc., 442 F.3d 727, 733 (9th Cir.

2006). An arbitrator’s interpretation of the scope of her powers is entitled to great

deference. Id. As the arbitrator found, the determination that D.A.R.E. New

Jersey materially breached the charter agreement was necessary to resolve the

                                            2
breach of contract claim.

       Finally, even where we have vacated an arbitration award on public policy

grounds, we have concluded (1) that an explicit, well defined, and dominant public

policy exists, and (2) that the policy specifically militates against the relief ordered by

the arbitration. Matthews v. Nat. Football League Mgt. Council, 688 F.3d 1107, 1111

(9th Cir. 2012). D.A.R.E. New Jersey has not identified an explicit public policy that

militates against the relief ordered by the arbitration here.

       AFFIRMED.




                                             3